Citation Nr: 1020022	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death, and, if so, whether service 
connection may be granted for the cause of the Veteran's 
death.

2.  Entitlement to accrued benefits based on requests pending 
at the time of the Veteran's death to reopen claims of 
entitlement to service connection for feet and leg problems 
(claimed as circulatory problems status post injury to the 
artery, left leg), hypertension, residuals of a severed left 
leg artery, scars as residuals of shell fragment wounds of 
the face and neck, and for an anxiety state.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and a child 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to August 1974, 
when he retired with more than 20 years of service.  The 
Veteran's awards and decorations during service included two 
Purple Hearts, one awarded for injury incurred in November 
1966 and one for injury incurred in January 1967.  The 
Veteran died in January 1990.  The Appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims on appeal 
are more accurately stated as described on the title page of 
this decision.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that, in a July 2007 letter, the Appellant 
requested that the Veteran be granted service connection for 
diabetes mellitus for purposes of service connection for the 
cause of death, and service connection for peripheral 
neuropathy as secondary to diabetes mellitus.  The 
contentions raised in the July 2007 letter are referred to 
the agency of original jurisdiction for any necessary action.  

The pending request to reopen claims for service connection 
for accrued benefits purposes for feet and leg problem, 
hypertension, residuals of a severed left artery, scars as 
residuals of shell fragment wounds of the face and neck, and 
for an anxiety state, and the reopened claim of entitlement 
to service connection for the cause of the Veteran's death 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1990 claim for service connection for the cause of 
the Veteran's death was denied in October 1990, and that 
decision became final one year later in the absence of 
appeal.  

2.  Evidence submitted since the 1990 denial of service 
connection for the cause of the Appellant's death includes 
records of the Veteran's hospitalizations for psychiatric 
disorders in the years preceding his death, and this evidence 
is both new and material, and raises a possibility of 
substantiating the claim that claim that the Veteran incurred 
a psychiatric disorder as a result of his service that caused 
or contributed materially and substantially to his death.  


CONCLUSION OF LAW

New and material evidence to reopen a claim of entitlement to 
service connection for the cause of the Veteran's death has 
been received.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the Veteran's death in January 1990, the Appellant 
submitted a July 1990 claim for service connection for the 
cause of the Veteran's death.  The Appellant did not contend 
that he had a specific disorder which was resulted to his 
service that caused his death, only that he "suffered" as a 
result of his war-time service.  At the time of his death, 
the Veteran had not been granted service connection for any 
disorder.  

The claim for service connection for the cause of the 
Veteran's death was denied in October 1990.  That decision 
became final a year later in eh absence of an appeal.  The 
Appellant contends that she has submitted new and material 
evidence to reopen the claim for service connection for the 
cause of the Veteran's death.  

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
a claim in which there is a final denial cannot be reopened, 
and is not subject to the Board's jurisdiction.  38 U.S.C.A. 
§§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition.  38 U.S.C.A. § 5108 (2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  There are 
specific notice requirements applicable to a request to 
reopen a claim.  As the Board finds that new and material 
evidence has been obtained to reopen the claim, no further 
discussion of the duty to notify of assist the claimant to 
reopen the claim is required.  

Since the 1990 final denial of the claim for service 
connection for the cause of the Veteran's death, the 
Appellant has provided lay testimony that the Veteran 
suffered at the time of his death from a psychiatric disorder 
that began while the Veteran was in service and continued 
until his death.  The Appellant testified that, as the 
Veteran's symptoms of a psychiatric disorder became worse, he 
began to drink more heavily.  The Appellant submitted 
evidence from the accident scene indicating that the Veteran 
was intoxicated at the time of his death from smoke 
inhalation.  

The Appellant has also submitted numerous post-service 
clinical records, some of which date to 1978, four years 
following the Veteran's service discharge, and some clinical 
records dated as later as 1988, less than 18 months prior to 
the Veteran's death, relating medical diagnoses of 
psychiatric disorders.  The RO determined that these records 
constituted new and material evidence to reopen the claim for 
service connection for the cause of the Veteran's death, and 
the Board agrees.  38 C.F.R. § 3.156.  



As noted in the Remand appended to this decision, there are 
outstanding VA clinical records identified by the Veteran 
which may be relevant and which have not been obtained.  
Therefore, it is the Board's opinion that further development 
of the claim is required before the reopened claim may be 
addressed on the merits.


ORDER

A claim for service connection for the cause of the Veteran's 
death is reopened; the appeal is granted to this extent only.  


REMAND

The Veteran submitted a 1989 request to reopen claims for 
service connection for a left leg and foot disorder (claimed 
as a circulatory problem status post injury to the artery, 
left leg), hypertension, residual of shell fragment sounds of 
the face and neck, and an anxiety state.  The Veteran 
disagreed with the denial of the request to reopen those 
claims in December 1989.  The adjudication of the 1989 claims 
was not final at the time of the Veteran's death in January 
1990.  

The Appellant submitted a claim for death benefits and 
accrued benefits in July 1990.  The Appellant was advised, in 
October 1990, that the Veteran's death was unrelated to any 
condition incurred or aggravated during service.  The letter 
concluded, "[w]e are sorry we are unable to give you a more 
favorable decision to your claim for Dependency and Indemnity 
Compensation."  It does not appear to the Board that the 
Appellant was advised that a claim for accrued benefits based 
on claims pending at the time of the Veteran's death had been 
considered or that such 


claim had been denied.  The Appellant should be asked whether 
she wishes to pursue a claim for death pension benefits, and, 
if so, notice should be provided as to the status of that 
claim.  

In a November 2006 rating decision, the RO advised the 
Appellant that regulations in effect at the time of her 
husband's death required that the claims submitted by the 
Veteran be closed upon his death.  However, laws governing 
Veteran's benefits establish that a qualified survivor may 
carry on, to a limited extent, a claim submitted by a 
deceased Veteran if there is no final adjudication of the 
claim at the time of the Veteran's death.  The limited claim 
which may be carried on by a Veteran's survivor despite the 
death of the Veteran is called a claim for accrued benefits.  
38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

The RO's statement that a Veteran's claim terminates with the 
Veteran's death is accurate, but this statement does not 
apply to the Appellant's claim for accrued benefits submitted 
after the Veteran's death, because claims submitted by the 
Appellant are separate and distinct from the claims submitted 
by the Veteran.  

The RO did not explain why the Appellant's July 1990 claim 
for Dependency and Indemnity Compensation (DIC) benefits and 
accrued benefits was not accepted as a claim for accrued 
benefits, and did not explain why other statements submitted 
by the Appellant in the year following the Veteran's death 
were not accepted as a claim for accrued benefits.  

It appears to the Board that a 1990 claim for accrued 
benefits remains pending and unadjudicated.  That claim 
should be adjudicated under the law and precedent applicable 
to accrued benefits claims.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000; see Zevalkink v. Brown, 6 
Vet. App. 483, 493 (1994).  If new and material evidence is 
required, such evidence must have been in the Veteran's file 
at the time of death or be deemed to have been of record, 
such as records held by VA.  Id. at 493.  

In this case, the Veteran was afforded VA examination in 1989 
less than two months before his death, and he submitted 
several lay statements in connection with his 1989 claims.  
This 1989 VA examination appears to be relevant to several of 
the claims submitted by the Veteran, and must be considered 
as to the claim for accrued benefits.  These lay statements 
must be reviewed to determine whether they constitute new and 
material evidence.  

Additionally, the Board notes that the Veteran specified that 
there were VA clinical records which would substantiate his 
claims.  The Veteran's VA clinical records must be obtained, 
since those records are deemed to have been of record at the 
time of the Veteran's death.  In addition, the Veteran 
contended that his service treatment records would 
substantiate the claims, if more complete records were 
obtained.  

The Appellant contends that a psychiatric disorder caused or 
aggravated the Veteran's use of alcohol.  The death 
certificate notes that the Veteran's high blood alcohol level 
was a significant condition contributing to the Veteran's 
death, but not resulting in the primary cause of the 
Veteran's death.  Thus, the claim for service connection for 
the cause of the Veteran's death must be deferred until the 
accrued benefits claim, which includes the request to reopen 
the claim for service connection for a psychiatric disorder, 
is adjudicated.  

However, even if the accrued benefits claim for service 
connection for a psychiatric disorder is denied on the basis 
that evidence establishing the disorder was not present in 
the record at the time of the Veteran's death, development of 
the Appellant's contention that a psychiatric disorder 
incurred in or as a result of the Veteran's service 
contributed materially and substantially to the Veteran's 
death is required, including development of medical opinion 
not of record at the time of the Veteran's death, if 
required.  



Accordingly, the case is REMANDED for the following action:

1.  Make a request to the NPRC for the 
Veteran's complete service treatment 
records, specifically to include any 
records pertaining to his period of 
service in Vietnam.  Request a search 
for separately-filed hospital records 
in connection with the Veteran's 
service in Vietnam, especially in 
November 1966 or January 1967.  A 
search for personnel records, 
separately-filed psychiatric records, 
and for a separation examination should 
also be conducted.  A response from the 
NPRC must be documented.  

If appropriate, the AOJ should also 
request such records from any other 
source identified by the NPRC and 
document any response from such agency.  
Requests for such records must continue 
until a determination is made that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile, in accordance with 
38 C.F.R. § 3.159(c)(2).  

2.  Request records for the Veteran from 
Tallahassee Memorial Regional Medical Center, 
especially records of inpatient outpatient 
treatment of a cardiovascular disorder in 1985 
to 1986 and 1986 cardiovascular surgery, and 
any hospitalization or emergency treatment 
through December 1989.  For each 
hospitalization, the admission history and 
physical examination, in addition to the 
discharge summary, should be obtained, at a 
minimum.  Specify that handwritten records and 
any records preserved in any medium, to 
include microfiche, are requested.  Request 
that, if a search is conducted but no records 
are located, a written statement describing 
the records sought and the unavailability of 
the records be provided.  

3.  Request the Veteran's complete clinical 
records, regardless of the location of the 
VAMC providing treatment.  At a minimum, 
including from the Tallahassee VA outpatient 
clinic, from the Lake City, Florida, VA 
Medical Center, and from the Malcolm Randall 
VA Medical Center, Gainesville, Florida, 
especially including records dated from 1974 
to 1982.  

4.  Request that the state of Florida search 
for any employment records for the Veteran, in 
particular, a 1974 physical examination and 
records of employment beginning in 1974 and 
terminating later that year or in 1975.  If 
such records or any administrative notation 
regarding such employment is available, any 
and all available records should be associated 
with the claims file(s).  

5.  Afford the Appellant an opportunity to 
identify any other providers who many have 
treated the Veteran for a psychiatric 
disorder, hypertension, or other claimed 
disorder, and to identify any VA or non-VA 
facility at which the Veteran was treated, 
either as an inpatient or as an outpatient, 
for alcohol abuse.  

6.  Afford the Appellant an opportunity to 
identify any other alternative records, such 
as pharmacy records, physical examinations for 
employment purposes, employer statements, 
employment medical examinations, statements 
from individuals who may have observed 
relevant symptoms which might assist to 
substantiate any claim at issue.  

7.  Then, the claims file must be reviewed to 
determine, for accrued benefits purposes, 
whether the evidence of record at the time of 
the Veteran's death establishes that he had a 
left leg or foot disorder (claimed as a 
circulatory problem status post injury to the 
artery, left leg), hypertension, and residual 
of shell fragment wounds of the face and neck, 
to include a scar, or a psychiatric disorder, 
claimed as an anxiety state, as a result of 
his service.  The claims folder and a copy of 
this Remand must be sent to the examiner for 
review.  The evidence reviewed for accrued 
benefits purposes must include the report of 
the 1989 VA examination and all evidence 
obtained during this Remand which may be 
deemed to have been of record at the time of 
the Veteran's death.

8.  Develop the Appellant's claim that the 
Veteran's death from smoke inhalation was 
proximately due to a service-connected 
psychiatric disorder which caused or was 
manifested by abuse of alcohol.  After all 
development described in paragraphs 1-6 above 
has been conducted, forward the Veteran's 
entire claims file (to include a complete copy 
of this REMAND) to an appropriate VA physician 
for a comprehensive review of the record.  The 
reviewer should summarize the medical history.  

The reviewer should provide an opinion as to 
whether it is as likely as not (50 percent or 
greater probability), very likely, or, less 
than likely (less than a 50 percent 
probability) that the Veteran had a 
psychiatric disorder at the time of his death.  

If so, a diagnosis for each psychiatric 
disorder present at the time of the Veteran's 
death should be assigned, in accordance with 
the DSM-IV.  

With respect to each psychiatric disorder, the 
reviewer should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (50 percent or 
greater probability) that any such disorder 
was incurred during or as a result of the 
Veteran's active duty or was otherwise related 
to the Veteran's active service, or, if a 
psychosis, had its onset within one year of 
the Veteran's separation from active duty, or 
was otherwise linked to the Veteran's service.

For each psychiatric disorder determined to be 
related to the Veteran's active duty, the 
reviewer should render an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any such 
disorder (i) caused, or, (ii) was manifested 
by, or (iii) aggravated, the Veteran's abuse 
of alcohol.  

If the reviewer determines that the Veteran, 
at the time of his death, at least as likely 
as not, had a psychiatric disorder linked to 
his service, and that psychiatric disorder 
caused, aggravated, or was manifested by 
alcohol abuse, the reviewer should render an 
opinion as to whether it is at least as likely 
as not (50 percent or greater probability) 
that such psychiatric disorder caused or 
substantially and materially contributed to 
his death.

If the cause of the Veteran's death is 
attributed to multiple factors/events, please 
describe such factors/events.  In rendering 
the requested opinion(s), the reviewer must 
consider and discuss the Veteran's certificate 
of death, post-service medical records, lay 
statements, and reports of the fire in which 
the Veteran died.  

The reviewer should set forth the complete 
rationale for the conclusions reached, in a 
printed report.  If any requested opinion 
cannot be provided without resorting to mere 
speculation, the reviewer should state the 
reason why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   The reviewer should state what 
additional evidence or information should be 
sought so that the requested opinions may be 
obtained.  

9.  After completion of the above and any 
additional notice or development deemed 
necessary, readjudicate each claim, to include 
a review of all additional evidence.  If any 
determination remains unfavorable to the 
Appellant, she and her representative should 
be provided with a supplemental statement of 
the case.  She must be afforded an opportunity 
to respond before the case is returned to the 
Board for further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Appellant need take no action 
unless otherwise notified.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


